Opinion issued June 13, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00561-CV
____________

IN RE LAWRENCE "LARRY" WONG, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Lawrence "Larry" Wong, has filed a petition for writ of mandamus
complaining of Judge Halbach's (1) ruling on the record on April 5, 2002, denying his
motion to show authority in the underlying lawsuit.
 
	We deny the petition for writ of mandamus and the motion for temporary relief
to stay underlying proceeding.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Joseph Halbach, judge of the 333rd District Court of
Harris County, Texas.  The underlying lawsuit is Construction Bank of China,
Agricultural Bank of China, and Guangdong International Trust and Investment
Corporation (in liquidation) Individually and as Shareholders on behalf of New York
Guangdong Finance, Inc. v. New York Guangdong Finance, Inc., Lawrence "Larry"
Wong, Rocky Lai, and Guo Qing Tan, trial court cause no. 2001-43718.
2.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals,
First District of Texas at Houston, participating by assignment.